Case 2:14-cv-04431-JS-AKT Document 36 Filed 08/31/21 Page 1 of 1 PagelD #: 277

THE (PAW OFFICES OF

FREDERICK K BREWINGTON

 

 

Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 « Fax: 516-489-6958 « www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt II
Maria K. Dyson Of Counsel

Albert D. M 1 III
ert anue August 31, 2021

BY ELECTRONIC CASE FILING
Honorable Joanna Seybert

United States District Court Judge
United States District Court
Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722-9014

Re: McCune v. County of Suffolk, et al.
Docket No.: 2:14-CV-04431 (JS)(AKT)

Dear Judge Seybert:

As your records will reflect, we are the attorneys for the Plaintiff in the above
referenced matter. In accordance with the Court’s Order of August 5, 2021, the parties
respectfully provide the within joint report of the status of this matter.

All fact discovery, including depositions, have concluded. The parties have not
exchanged expert reports and therefore, will not be utilizing the service of experts in this
matter. Additionally, as of this date, the parties have not engaged in settlement discussions.
The parties have conferred, and have agreed to file a Proposed Joint Pretrial Order by October
8, 2021. It is respectfully requested that the Court So Order this proposed schedule.

‘We thank the Court tor its kind consideration.

 
    

~ FREDERICK K.B EWINGTON

  
 

ee Arlene S. Zwilling, Esq. (via ecf)
FKB:pl
